Title: To George Washington from Major General Philip Schuyler, 26 April 1778
From: Schuyler, Philip
To: Washington, George



Dear Sir
Saratoga [N.Y.] April 26th 1778

Yesterday I received a Letter from Lt Colonel Willett commanding officer at Fort Schuyler inclosing a Speech of the Oneidas and Tuscaroras in Answer to a Message I sent them in March, Copy of the Speech I do myself the Honor to inclose—Your Excellency will percieve that some of these Nations intend to join you as soon as the Fort promised to be built in their Country shall be finished—The Marquis De La Fayette before he left Albany gave Orders for having it done and sent up two French Gentlemen to direct the Work, but I am informed that the Troops ordered for that Service did not march and I cannot learn that any others are employed about it.
I momently expect to learn the Result of the Conference held at Onondaga

—I have Reason to believe it will prove favorable as a late Letter from Fort Schuyler advises that three of our friendly Indians lately sent to Niagara for Intelligence are returned and inform “that Butler declared in a public Speech that his Hand was too short to do any Thing this Summer, and that he should set out the Day after the Speech to Detroit to spend the Summer there.”
Your Excellency may rest assured that I shall make use of every Exertion in Conjunction with the other Commissioners to procure the greatest Number of Indians possible to join you.
Five or seven of the Enemy’s largest Vessels on Champlain are arrived at Tyonderoga and, it is said, have debarked a Body of Troops at that place, another Body of about five hundred landed opposite Crown point and in their March towards Mount Independence fell in with Captain Allen, who commanded a Scouting party of one hundred Militia—The latter have been obliged to Retreat with some Loss.
I do not apprehend that any considerable Body of the Enemy will attempt to penetrate into the Country, at least not until they are reinforced from Europe, but Scalping parties will probably commit Depredations, and such is the Dread of the Inhabitants on that Account that they are already leaving their plantations, not a single Soldier being left for their protection.
The Legislature of this State having appointed me an additional Delegate in Congress, I am very anxious that my Trial should be brought on and doubt not but that as soon as your Excellency shall receive the Directions of Congress for that purpose I shall be honored with your Orders to attend at Head Quarters—permit me to entreat your Excellency that with the Order for my Attendance Copy of the Charges may be sent and an Order for such Officers as I may want to give in their Evidence to repair to Head Quarters. I have the Honor to be &c.

Ph: Schuyler

